Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior arts either alone or in combination does not disclose anticipate or render obvious the claim as a whole.  The closest prior arts are Miyazaki (US 20130183571) and Shimizu (US 20130244089) as cited on the record.  Miyazaki is relied on to disclose a separator between batteries having a first stopper not attached to a lower case and a second stopper attached to an upper case. However, Miyazaki does not disclose an upper case includes a plurality of seconds walls erected downward as claimed.  Shimizu is relied on to disclose the top and bottom casing has erected walls in between the batteries as to contribute making a battery structure that can support battery cells without backlash for a long period without depending on adhesive, which also improve reliability [0076].  While Shimizu does disclose an upper case extended down, it does not disclose that the separator’s first and second stopper is provided opposing the second wall of the upper case.  Since the separator of Shimizu is attached directly onto the upper case, it would not have been reasonable to conclude that the separator would be separated from the upper case.  For the reasons above, Claims 1-8 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723